 

Exhibit 10.1




INTERIM CHIEF EXECUTIVE OFFICER

EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made as of January 27,
2014 (the “Effective Date”), by and between Amerilithium Corp., a Nevada
corporation, with offices at 871 Coronado Center Dr., Suite 200, Henderson, NV
89052 (hereinafter called the “Company”), and Ernest B. Remo, with an address at
PO Box 2568, Del Mar, CA 92014 (hereinafter called the “Executive”).




W I T N E S S E T H:







WHEREAS, Matthew Worrall is resigning as Chief Executive Officer, President,
director and any and all other positions to which he may have been previously or
at any time appointed, regardless of whether or not he served in such capacity,
of the Company and in anticipation thereof, the Company wishes to employ the
Executive as its Interim Chief Executive Officer and director until such time as
the Company can find a permanent Chief Executive Officer to replace Mr. Worrall;




WHEREAS, the Company desires to employ the Executive to perform services for the
Company as its Interim Chief Executive Officer, and the Executive desires to
perform such services for the Company as its Interim Chief Executive Officer, on
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

EMPLOYMENT




The Company agrees to employ the Executive, and the Executive agrees to serve
the Company in an executive capacity upon the terms and conditions hereinafter
set forth.

 

2.

TERM




The term of this Agreement shall be until the earlier of six months or until
such time as the Company finds a permanent Chief Executive Officer, beginning on
the Effective Date (the “Term”).





--------------------------------------------------------------------------------

 

3.

COMPENSATION




(a)  Base Salary. Subject to the Company completing a qualified financing (as
defined below) during the Term hereof, the Company agrees to pay the Executive
during the Term hereof a salary at the rate of five thousand dollars ($5,000)
per month with a maximum aggregate salary of twenty thousand dollars ($20,000).
 All salary, bonus, or other compensation payable to the Executive shall be
subject to the customary withholding, FICA, medical and other tax and other
employment taxes and deductions as required by federal, state and local law with
respect to compensation paid by an employer to an employee. A Qualified
Financing shall be deemed completed upon the funding of the Company of one
hundred thousand dollars (US$100,000) through the issuance of either debt or
equity securities of the Company.




4.

DUTIES




The Executive is hereby employed as Interim Chief Executive Officer of the
Company and shall perform the following services in connection with the general
business of the Company:




(a)

Duties as Interim Chief Executive Officer. Executive shall have such duties,
responsibilities and authority as are commensurate and consistent with the
position of Interim Chief Executive Officer of a company and as may, from time
to time, be assigned to him by the Board of Directors including but not limited
to (i) exploring strategic business opportunities in different industries; (ii)
improving the financial position of the Company; and (iii) evaluating and
determining the direction of the current business . Executive shall report
directly to the Board of Directors. The Executive will comply and be bound by
the Company’s written operating policies, procedures and practices from time to
time in effect during Executive’s employment.  Executive represents and warrants
that he is free to enter into and fully perform this Agreement and the
agreements referred to herein without breach of any agreement or contract to
which he is a party or by which he is bound.  

(b)

Compliance.   The Executive hereby agrees to observe and comply with such
reasonable rules and regulations of the Company as may be duly adopted from time
to time by the Company's Board of Directors and otherwise to carry out and
perform those orders, directions and policies stated to him from time to time by
the Company's Board of Directors, either as specified in the minutes of the
proceedings of the Board of Directors of the Company or otherwise in writing
that are reasonably necessary and appropriate to carry out his duties hereunder.
Such orders, directions and policies shall be legal and shall be consistent with
the Executive's position as Interim Chief Executive Officer.




5.

EXTENT OF SERVICES




The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours. The Executive agrees to carry
out his duties in a competent and professional manner and to at all times
promote the best interests of the Company. Nothing contained herein shall be
construed as preventing the Executive from investing in any other





--------------------------------------------------------------------------------

business or entity which is not in competition with the business of the Company.
 Nothing contained herein shall be construed as preventing the Executive from
(1) engaging in personal business affairs and other personal matters, (2)
serving on civic or charitable boards or committees, or (3) serving on the board
of directors of companies that do not compete directly or indirectly with the
Company, provided however, that none of such activities materially interferes
with the performance of his duties under this Agreement and provided further
that the Board of Directors approves of each such proposed appointment which
approval shall not be unreasonably withheld.




6.

BENEFITS AND EXPENSES    




The parties agree and acknowledge that Mr. Remo will not participate in any of
the Company’s employee benefit plans.  For example, Mr. Remo will not (a) be a
participant in the Company’s Stock Incentive Plan, (b) will not be eligible for
an incentive bonus, and (c) will not participate in the Company’s health benefit
programs.




7.

TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE




(a)

Termination for Cause.  The Company shall have the right to terminate the
Executive's employment hereunder:




(1)

For Cause upon such termination, Executive shall have no further duties or
obligations under this Agreement (except as provided in Section 8) and the
obligations of the Company to Executive shall be as set forth below.  For
purposes of this Agreement, “Cause” shall mean:




(A)

Executive’s indictment or conviction of a felony or any crime involving moral
turpitude under federal, state or local law;




(B)

Executive’s failure to perform (other than as a result of Executive's being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement for any reason whatsoever and the Executive fails
to cure such failure within ten business days following receipt of notice from
the Company;




(C)

Executive commits any dishonest, malicious or grossly negligent act which is
materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination;




(D)

Any intentional misapplication by Executive of the Company’s funds or other
material assets, or any other act of dishonesty injurious to Employer committed
by Executive; or




(E)

Executive’s use or possession of any controlled substance or





--------------------------------------------------------------------------------

chronic abuse of alcoholic beverages, which use or possession the Board of
Directors reasonably determines renders Executive unfit to serve in his capacity
as a senior executive of the Company.




In the event the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive, pro-rata through the date of such
termination, his base salary as defined in Section 3(a) hereof.




(b)

Disability. The Company shall have the right to terminate the Executive's
employment hereunder:




(1)

By reason of the Executive's becoming Disabled for an aggregate period of ninety
(90) days in any consecutive three hundred sixty (360) day period (the
“Disability Period”).




(A)

“Disabled” as used in this Agreement means that, by reason of physical or mental
incapacity, Executive shall fail or be unable to substantially perform the
essential duties of his employment with or without reasonable accommodation.




(B)

In the event Executive is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company.
 During the period of Disability and prior to termination, the Executive shall
continue to receive the benefits provided in Section 6 hereof.




(C)

For the purposes of this Section 7(b), any amounts to be paid to Executive by
the Company pursuant to subsection (B) above, shall not be reduced by any
disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.




(D)

If the Executive is terminated at the end of the Disability Period, then the
Executive shall receive, through the date of termination, his base salary as
defined in Section 3(a) hereof.




(c)

Death. The Company's employment of the Executive shall terminate upon his death
and all payments and benefits shall cease upon such date provided, however, that
under this Agreement the estate of such Executive shall be entitled to receive,
through the date of termination, his base salary as defined in Section 3(a)
hereof.  




(d)

Resignation. If the Executive voluntarily resigns during the Term of this
Agreement, then all payments and benefits shall cease on the effective date of
resignation, provided that under this Agreement the Executive shall be entitled
to receive, through the date of such resignation, his base salary as defined in
Section 3(a) hereof.





--------------------------------------------------------------------------------







8.

CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION




(a)

Non-Disclosure of Information.  




(1)

The Executive recognizes and acknowledges that by virtue of his position as a
key executive, he will have access to the lists of the Company's referral
sources, suppliers, advertisers and customers, financial records and business
procedures, sales force and personnel, programs, software, selling practices,
plans, special methods and processes for electronic data processing, special
techniques for testing commercial and sales materials and products, custom
research services in product development, marketing strategy, product
manufacturing techniques and formulas, and other unique business information and
records (collectively “Proprietary Information”), as same may exist from time to
time, and that they are valuable, special and unique assets of the Company's
business. The Executive also may develop on behalf of the Company a personal
acquaintance with the present and potential future clients and customers of the
Company, and the Executive’s acquaintance may constitute the Company’s sole
contact with such clients and customers.




(2)

The Executive will not, without the prior written consent of the Company, during
the Term of his employment or any time thereafter, except as may be required by
competent legal authority or as required by the Company to be disclosed in the
course of performing Executive’s duties under this Agreement, disclose trade
secrets or other confidential information about the Company, including but not
limited to Proprietary Information, to any person, firm, corporation,
association or other entity for any reason or any purpose whatsoever or utilize
such Proprietary Information for his own benefit or the benefit of any third
party; .provided, however, that nothing contained herein shall prohibit the
Executive from using his personal acquaintance with any clients or customers of
the Company at any time in a manner that is not inconsistent with their
remaining as clients or customers of the Company.




(3)

All equipment, records, files, memoranda, computer print-outs and data, reports,
correspondence and the like, relating to the business of the Company which
Executive shall use or prepare or come into contact with shall remain the sole
property of the Company.  The Executive shall immediately turn over to the
Company all such material in Executive's possession, custody or control at such
time as this Agreement is terminated.  




(4)

“Proprietary Information” shall not include information that was a matter of
public knowledge on the date of this Agreement or subsequently becomes public
knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.




(b)

Non-Solicitation.  The  Executive covenants and agrees that during the term of
his employment, and for a two (2) year period immediately following the end of
the Term of or earlier termination of this Agreement, regardless of the reason
therefor, the Executive shall not solicit, induce, aid or suggest to: (1) any
employee to leave such employ, (2) any contractor, consultant or other service
provider to terminate such relationship, or (3) any customer, agency,





--------------------------------------------------------------------------------

vendor, or supplier of the Company to cease doing business with the Company.  




(c)

Non-Competition.  For purposes of this Section 8(c) the parties agree that the
“business of the Company” shall be defined to include the development,
manufacture, packaging, advertising, marketing, distribution and sale of turf or
turf related products.




The Executive covenants and agrees that during the Term, Executive shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any (1) business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.




(d)

Enforcement.  In view of the foregoing, the Executive acknowledges and agrees
that it is reasonable and necessary for the protection of the good will,
business, trade secrets, confidential information and Proprietary Information of
the Company that he makes the covenants in this Section 8 and that the Company
will suffer irreparable injury if the Executive engages in the conduct
prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive agrees
that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief.  In the event that any
of the foregoing covenants in Sections 8 (a), (b) or (c) shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.




(e)

Independent Covenants.   The Company and the Executive agree that the covenants
contained in this Section 8 shall each be construed as a separate agreement
independent of any of the other terms and conditions of this Agreement, and the
existence of any claim by the Executive against the Company, whether predicated
on this Agreement or





--------------------------------------------------------------------------------

otherwise, shall not constitute a defense by the Executive to the Company’s
enforcement of any of the covenants of this Section 8.




9.

DISCLOSURE AND ASSIGNMENT OF RIGHTS.




(a)

Disclosure.  The Executive agrees that he will promptly assign to the Company or
its nominee(s) all right, title and interest of the Executive in and to any and
all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Executive may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Executive. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.




(b)

Assignment of Interest.  The Executive agrees to disclose immediately to duly
authorized representatives of the Company any ideas, inventions, discoveries,
processes, methods and improvements covered by the terms of this Section 9 and
to execute, at the Company’s expense, all documents reasonably required in
connection with the Company’s application for appropriate protection and
registration under the federal and foreign patent, trademark, and copyright law
and the assignment thereof to the Company’s nominee (s). The Executive hereby
appoints the Company’s Chairman as true and lawful attorney in fact with full
powers of substitution and delegation to execute acknowledge and deliver any
such instruments and assignments, which the Executive shall fail or refuse to
execute or deliver.




10.

INDEMNIFICATION.




The Company shall indemnify the Executive to the maximum extent permitted under
the Nevada Revised Statutes, or any successor thereto, and shall promptly
advance any expenses incurred by the Executive prior to the final disposition of
the proceeding to which such indemnity relates upon receipt from the Executive
of a written undertaking to repay the amount so advanced if it shall be
determined ultimately that the Executive is not entitled to indemnity under the
standards set forth in the Nevada Revised Statutes or its successor.  The
Employer shall use commercially reasonable efforts to obtain and maintain
throughout the Term of the employment of the Executive hereunder directors’ and
officers’ liability insurance for the benefit of the Executive.  The
indemnification obligations of the Company under this Section 10 shall survive
the termination of the Term or of this Agreement for any reason whatsoever
unless the Agreement is terminated for cause.




11.

NOTICES.




(a)

Any and all notices or other communications given under this Agreement shall be





--------------------------------------------------------------------------------

in writing and shall be deemed to have been duly given on (1) the date of
delivery, if delivered in person to the addressee, (2) the next business day if
sent by overnight courier, or (3) three (3) days after mailing, if mailed within
the continental United States, postage prepaid, by certified or registered mail,
return receipt requested, to the party entitled to receive same, at his or its
address set forth below.




The Company:

Amerilithium Corp.

871 Coronado Center Dr., Suite 200 Henderson,

NV 89052




If to the Executive:




Executive’s address specified above.




(b)

The parties may designate by notice to each other any new address for the
purposes of this Agreement as provided in this Section 11.




12.

MISCELLANEOUS PROVISIONS




(a)

This agreement represents the entire Agreement between the parties and
supersedes any prior agreement or understanding between them with respect to the
subject matter hereof.  No provision hereof may be amended, modified,
terminated, or revoked except by a writing signed by all parties hereto.




(b)

This Agreement shall be binding upon parties and their respective heirs, legal
representatives, and successors.  The rights and interests of Company hereunder
may be assigned to (1) a subsidiary or affiliate of the Company or (2) a
successor business or successor business entity that is not a subsidiary or
affiliate of the Company without the Executive's prior written consent;
provided, however, that in either case the assignee continues the same business
of the Company. The rights, interests and obligations of Executive are
non-assignable.




(c)

No waiver of any breach or default hereunder shall be considered valid unless in
writing and signed by the party against whom the waiver is asserted, and no such
waiver shall be deemed the waiver of any subsequent breach or default of the
same or similar nature.




(d)

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall affect only such provision and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.




(e)

The captions and headings contained in this Agreement are for convenience only
and shall not be construed as a part of this Agreement.




(f)

Wherever it appears appropriate from the context, each term stated in this the





--------------------------------------------------------------------------------

singular or the plural shall include the singular and the plural.




(g)

The parties hereto agree that they will take such action and execute and deliver
such documents as may be reasonably necessary to fulfill the terms of this
Agreement.




(h)

The agreements and covenants set forth in Section 8 above shall survive
termination or expiration of this Agreement.




(i)

The Executive represents and warrants that he is not subject to any prohibition
or restriction, oral or written, preventing him from entering into this
Agreement and undertaking his duties hereunder.




(j)

The Executive acknowledges that he has consulted with counsel and been advised
of his rights in connection with the negotiation, execution and delivery of this
Agreement including in particular Section 8 of this Agreement.




13.

Governing Law.  The Agreement shall be construed in accordance with the laws of
the State of New Jersey and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New Jersey.




14.

Waiver of Jury Trail. THE EXECUTIVE HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE COMPANY ENTERING INTO THIS AGREEMENT.
THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.







 

 

 

AMERILITHIUM CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Matthew Worrall

 

 

 

 

 

Name: Matthew Worrall

 

 

 

 

 

Title: Chief Executive Officer

 







 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Ernest B. Remo

 

 

 

 

By: Ernest B. Remo

 






